Citation Nr: 1106508	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to September 1, 2004 
for a 70 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to September 1, 2004 
for entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Detroit, Michigan 
Department of Veterans Affairs (VA) Regional Office (RO) and a 
November 2005 rating decision by the Augusta, Maine RO.  The 
Veterans claims file is currently in the jurisdiction of the 
Detroit RO.

The Board remanded these claims in August 2009 and February 2010 
for further procedural development and to schedule the Veteran 
for a hearing before the Board.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is in the file.

 
FINDINGS OF FACT

1.  An October 2004 rating decision assigned a 30 percent rating 
for PTSD for periods prior to September 1, 2004 (when the Veteran 
was not in receipt of a temporary total evaluation based on 
hospitalization) and from September 1, 2004; the Veteran did not 
appeal this decision and it became final.

2.  The Veteran has not alleged clear and unmistakable error 
(CUE) in the October 2004 rating decision. 

3.  The first communication or VA treatment record that can be 
construed as a claim for an increased rating for PTSD was 
received in January 2005.  

4.  Prior to September 1, 2004, the Veteran's service-connected 
disabilities included PTSD, rated 30 percent, and diabetes, rated 
20 percent; these disabilities were not shown to be of such 
nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 1, 
2004, for the assignment of a 70 percent evaluation for PTSD are 
not met.  38 U.S.C.A. §§ 5101, 5107, 5109A, 5110, 7105 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400, 20.1103 (2010).

2.  The criteria for an effective date earlier than September 1, 
2004, for an award of a TDIU are not met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 
3.340, 3.341, 3.400, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for the 
implementation of the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The Veteran's claims of entitlement to earlier effective dates 
for the assignment of a 70 percent rating for PTSD and a TDIU 
arise from his disagreement with the effective dates assigned by 
the RO after the claims for these benefits were granted.  The 
courts have held that where an underlying claim has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.  In 
any event, the Veteran was informed of how VA determines 
effective dates in March 2006 and February 2007 letters.

All evidence relevant to the Veteran's claims has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  

The Court has held that at a hearing on appeal, a Veterans Law 
Judge has a duty to explain fully the issues and a duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record 
reflects that at the October 2010 hearing the undersigned Acting 
Veterans Law Judge fully explained the issues being decided.  The 
record does not indicate that there is any relevant overlooked 
evidence that the Veteran could submit that would aid in 
substantiating his claims; hence, he is not prejudiced by the 
undersigned Acting Veterans Law Judge not having suggested the 
submission of overlooked evidence.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claims.

II.  Legal Criteria and Analysis

The general rule with respect to the effective date of an award 
of increased compensation and for TDIU is that the effective date 
of award "shall not be earlier than the date of receipt of the 
application therefor."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be the 
date of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after the 
date of claim, the effective date is the date of increase.  See 
38 U.S.C.A. 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that 
once a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.157(b)(1), 
3.155(a).  

Effective Date - Increased Rating 

The Veteran contends that he is entitled to an effective date in 
July 1997 for the assignment of a 70 percent rating for PTSD.  

Historically, an October 2003 Board decision granted service 
connection for PTSD.  The RO implemented the Board's decision in 
a March 2004 rating decision, in which it assigned a 30 percent 
rating effective July 10, 1997.  The Veteran did not appeal this 
decision.  Thus, the decision became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

In April 2004, the Veteran requested temporary total evaluations 
for several periods of hospitalization from 1997 to 2004.  An 
October 2004 rating decision granted him temporary total 
evaluations from August 30, 2000 to September 30, 2000, February 
1, 2001 to February 28, 2001, and July 19, 2004 to August 31, 
2004.  This rating decision continued a 30 percent rating from 
September 1, 2004 and for all periods prior to that date during 
which the Veteran was not receiving a temporary total evaluation.  
The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

A claim for an increased rating for PTSD was received in January 
2005.  A June 2005 rating decision increased the 30 percent 
evaluation to 70 percent, effective from September 1, 2004, the 
first day of the month after a period of temporary total 
evaluation based on hospitalization.  The effective date was 
assigned based on a finding that it was factually ascertainable 
from records of the Veteran's July to August 2004 hospitalization 
that his PTSD had increased in severity commensurate with the 
criteria for a higher rating of 70 percent within the one year 
period prior to his claim. 

Since the Veteran filed his claim for increase in January 2005, 
under 38 C.F.R. § 3.400(o)(2), the Board must consider whether 
there is evidence within the one year period prior to January 
2005 to determine if there was a factually ascertainable 
increase.  However, the Veteran did not appeal the October 2004 
rating decision that assigned several periods of temporary total 
evaluation and continued a 30 percent rating for all other 
periods prior to and from September 1, 2004.  Hence, it became 
final and is not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  A sympathetic 
reading of the Veteran's statements and testimony do not reflect 
that the Veteran has raised a claim of CUE in this decision.  See 
Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) 
(citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004)) (finding that VA is obligated to sympathetically read the 
filings of a pro se Veteran); see also Comer v. Peake, 552 F.3d 
1362, 1369-70 (Fed. Cir. 2009) (holding that a Veteran's 
assistance by a veterans' service organization does not vitiate 
VA's duty to sympathetically review filings by a Veteran).  
Therefore, the finality of the October 2004 rating decision 
precludes the Veteran from obtaining an effective date prior to 
September 1, 2004 for the increased 70 percent rating for PTSD 
and the Board is precluded from determining whether there was a 
factually ascertainable increase prior to that date.

At the October 2010 hearing, the Veteran contended that he was 
entitled to an effective date in July 1997 for the assignment of 
a 70 percent rating.  He essentially alleged that he filed an 
informal claim at some point prior to January 2005.  If the 
Veteran filed an informal or formal claim prior to January 2005, 
other than the statements that already have been treated as 
claims, such claim was addressed by the March 2004 and October 
2004 rating decisions, as these decisions assigned various 
ratings for the Veteran's service-connected PTSD and explicitly 
addressed any increased rating claim.  The record does not 
reflect that the Veteran filed any informal or formal claims 
between the issuance of the October 2004 rating decision and his 
claim for increase in January 2005.  As noted above, even if he 
did file an informal claim during this time period, the final 
October 2004 rating decision precludes him from an effective date 
prior to September 1, 2004.

Accordingly, the Board concludes that the criteria for an 
effective date prior to September 1, 2004, for an increased 70 
percent rating for PTSD have not been met.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against 
the claim, the doctrine is not for application.  38 U.S.C.A. § 
5107.

Effective Date - TDIU 

The Veteran contends that he is entitled to an effective date of 
March 4, 1998 for the assignment of a TDIU.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's formal claim for TDIU was received in 
September 2005.  However, a claim of entitlement to a TDIU is a 
component of an increased rating claim when such claim is raised 
by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 
(2009).  Therefore, the Veteran's January 2005 claim for an 
increased rating for PTSD can be considered a claim for TDIU as 
evidence of record indicated that he was unemployed.  

A November 2005 rating decision granted TDIU, effective September 
1, 2004, based on the RO's assignment of a 70 percent rating for 
PTSD from that date; thus, the Veteran met the schedular criteria 
for TDIU from September 1, 2004 and evidence showed he was unable 
to secure or follow substantially gainful employment as a result 
of his service-connected disabilities.  Prior to the assignment 
of the 70 percent rating (other than for periods of temporary 
total evaluation), the Veteran's PTSD was rated as 30 percent 
disabling, and his only other service-connected disability, 
diabetes mellitus, was rated as 20 percent disabling.  Hence, his 
total disability rating prior to September 1, 2004 was 40 percent 
and the Veteran's service-connected disabilities did not meet the 
threshold schedular requirements for TDIU.  

Prior to September 1, 2004, the evidence did not present any 
unusual factors that could serve as a predicate for a finding 
that the Veteran was unable to secure or follow substantially 
gainful employment due solely to his service-connected PTSD and 
diabetes.  The record shows that the Veteran had a number of 
significant, nonservice-connected disabilities which adversely 
affected his physical and daily activities.  The Veteran had 
lumbosacral strain, arthritis of the right knee, chronic 
obstructive pulmonary disease, hemorrhoids, hepatitis, and 
urinary tract infections.  Notably, a March 2004 rating decision 
concluded that the Veteran was entitled to nonservice-connected 
pension based on a finding that he was permanently and totally 
disabled due to his nonservice-connected disabilities.  Although 
the evidence shows that the Veteran had been unemployed for many 
years, there is no objective or competent evidence which shows 
that his service-connected disabilities, alone, rendered him 
unemployable.  That is not to say that the Veteran's service-
connected disabilities were not disabling, but that they were not 
shown to be so exceptional or unusual as to warrant referral to 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  

The Board notes that the Veteran has alleged that he is entitled 
to TDIU back to March 4, 1998 when he originally filed a claim 
for such benefits.  The record does not reflect a statement from 
the Veteran on or around that date that indicates an attempt to 
apply for TDIU.  The Board notes that when the Veteran filed a 
claim for nonservice-connected pension in July 1997, he reported 
that he had been unemployed since June 1997.  However, he did not 
assert that it was due to PTSD or diabetes and there was no 
evidence of record at the time that his unemployment was a result 
of these disabilities.  Notably, a March 2004 rating decision 
granted him nonservice-connected pension based on a finding that 
several nonservice-connected disabilities rendered him unable to 
secure and follow a substantially gainful occupation.  

If there was a pending informal or formal claim for TDIU, then 
the RO's assignments of 30 percent ratings for PTSD in March 2004 
and October 2004 rating decisions, which concluded that "there 
has been no evidence submitted which demonstrates reduced 
reliability and productivity" in employment and that there was 
only "occupational and social impairment with a decrease in work 
efficiency", implicitly denied any pending claim for a TDIU.  
See Rice, 22 Vet. App. at 453-55; Adams v. Shinseki, 568 F.3d 
956, 961-64 (Fed. Cir. 2009) (finding that in certain 
circumstances, a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision); Williams v. Peake, 
521 F.3d 1348, 1351 (Fed. Cir. 2008); see also Munro v. Shinseki, 
616 F.3d 1293, 1297-98 (Fed. Cir. 2010) (applying the implicit 
denial rule to pending informal claims).  These decisions were 
sufficiently clear to put the Veteran on notice that they 
intended to dispose of any pending claim for a TDIU.  See Adams, 
568 F.3d at 962-963.  Thus, an effective date earlier than 
September 1, 2004 for the grant of a TDIU is not warranted based 
on any pending claim or evidence of unemployability due to 
service-connected disabilities prior to that date.

Thus, prior to September 1, 2004, the Board finds that the 
Veteran's service-connected disabilities were not so severely 
disabling as to have rendered him unable to secure or follow 
substantially gainful employment.  As such, the Board concludes 
that an effective date earlier than September 1, 2004 for the 
award of a TDIU is not warranted, and the appeal is denied.  
In reaching this decision the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 1, 2004 
for the grant of a 70 percent rating for PTSD is denied.

Entitlement to an effective date earlier than September 1, 2004 
for the grant of a TDIU is denied.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


